Citation Nr: 0416823	
Decision Date: 06/25/04    Archive Date: 06/30/04

DOCKET NO.  02-07 946	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River 
Junction, Vermont


THE ISSUE

Entitlement to additional vocational and rehabilitation 
services under the provisions of Chapter 31, Title 38, United 
States Code.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel


INTRODUCTION

The veteran had active service from October 1974 to October 
1977; he subsequently served in the Reserves.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a decision of the Medical and Regional Office 
Center, Vocational Rehabilitation and Employment division of 
the Department of Veterans Affairs (VA) Regional Office (RO), 
located in White River Junction, Vermont.  This case was 
before the Board in May 2003 when it was remanded for 
additional development.

In connection with his appeal the veteran testified before 
the undersigned Veterans Law Judge at a videoconference 
hearing in September 2002 and accepted such hearing in lieu 
of an in-person Travel Board hearing.  See 38 C.F.R. 
§ 20.700(e) (2003).  A transcript of the hearing is 
associated with the claims file.


FINDINGS OF FACT

1.  The veteran has a Bachelor of Arts degree in Economics, 
with work experience to include as a correctional officer, an 
employment and training examiner, and a material procurement 
manager.

2.  The veteran participated in a VA vocational 
rehabilitation program from August 1996 to December 2001, 
with the objective to obtain a degree in Business 
Administration and the vocational goal of obtaining 
employment as an accountant.

3.  The veteran has a learning impairment in computational 
mathematics that interferes and renders infeasible the 
pursuit of an accounting major.

4.  The veteran's initial vocational rehabilitation goal was 
changed, with his agreement, to a goal of obtaining 
employment in the field of tax analysis.

5.  In May 2000 the veteran received a Bachelor of Science 
degree in Business Administration with a self-designed 
concentration in Tax Analysis.

6.  The veteran failed to cooperate with employment placement 
efforts geared towards suitable positions in the field of 
business administration.

7.  The veteran continues to evidence an unwillingness to 
cooperate with VA efforts at job placement in the field of 
business administration.

8.  Based on the veteran's learning disability in math, a 
vocational goal of accountant is not reasonably feasible or 
in conformance with his demonstrated aptitudes and abilities.

9.  The veteran's service-connected right knee disability 
does not prevent him from obtaining and retaining employment 
consistent with his abilities, aptitudes and interests.


CONCLUSION OF LAW

The criteria for entitlement to additional vocational 
rehabilitation services under Chapter 31, Title 38 of the 
United States Code have not been met.  38 U.S.C.A. § 3100 
(West 2002); 38 C.F.R. §§ 21.35(e), 21.94, 21.190, 21.198, 
21.364 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was signed into law and codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  In 
additions, regulations implementing the VCAA were published 
at 66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) and 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 
(2002). 

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA is required to inform the claimant to submit any 
pertinent evidence in the claimant's possession.

The Board notes that in July 1996, the veteran applied for 
additional vocational rehabilitation services.  By documented 
vocational rehabilitation sessions and a statement of the 
case issued in May 2002, well after a July 2001 denial of the 
veteran's claim, the RO provided notice to the veteran as 
required by the VCAA.

In Pelegrini v. Principi, 17 Vet. App. 412 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
the plain language of 38 U.S.C.A. § 5103(a) (West 2002), 
requires that notice to a claimant pursuant to the VCAA be 
provided "at the time" that, or "immediately after," VA 
receives a complete or substantially complete application for 
VA-administered benefits.  Id. at 11.  

In the case at hand, the Board notes that the veteran was 
provided every opportunity to submit evidence.  He was 
provided with notice of the appropriate law and regulations.  
He was provided notice of the necessary evidence to submit, 
and notice of what evidence VA would secure.  In addition, 
although the RO did not specifically inform the veteran to 
submit any pertinent evidence in his possession, it informed 
him of the evidence required to substantiate his claim and 
that he should submit such evidence or provide the RO with 
the information necessary for the RO to obtain such evidence 
on his behalf.  He was given ample time to respond.  In fact, 
in a letter to the undersigned Veterans Law Judge received by 
the RO in July 2003, the veteran stated: 

Neither my appellant representative nor I 
have any new evidence or comments to 
submit on behalf of this case.  
Therefore, I request that the Regional 
Officer (sic) (RO) merely return the 
remanded case back for an immediate 
decision by you (the undersigned) and the 
Board of Veterans' Appeals concerning the 
merits of this remanded case as soon as 
possible subject to current appellate 
procedures.

Satisfying the strict letter holding in Pelegrini would 
require the Board to dismiss every case that did not 
absolutely meet these standards.  Such an action would render 
an agency of original jurisdiction (AOJ or RO) decision 
promulgated prior to providing the appellant full VCAA notice 
void  ab initio, which in turn would nullify the notice of 
disagreement and substantive appeal filed by the claimant.  
In other words, strictly following Pelegrini would require 
that the entire rating process be reinitiated from the very 
beginning.  That is, the claimant would be provided VCAA 
notice and an appropriate amount of time to respond before an 
initial rating action.  Following the rating decision, the 
claimant would have to file a new notice of disagreement, a 
new statement of the case would be required, and finally, the 
submission of a substantive appeal by the claimant.  The 
prior actions of the appellant would be nullified by a strict 
reading of Pelegrini, and essentially place the appellant at 
the end of the line of cases waiting to be adjudicated.  

The VCAA requires only that the duty to notify be satisfied, 
and that a claimant be given the opportunity to submit 
information and evidence in support of his claim.  Once this 
has been accomplished, all due process concerns have been 
satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); 
Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 
20.1102 (harmless error).

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the veteran was not given prior 
to the first AOJ adjudication of the claim, the notice was 
provided by the AOJ prior to the transfer and certification 
of the veteran's case to the Board, and the content of the 
notice fully complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate the claim and the relative duties of VA and the 
claimant to obtain evidence); Charles v. Prinicipi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies VCAA 
notice).

The veteran has been provided with every opportunity to 
submit evidence and argument in support of his claim, and to 
respond to VA notices.  Therefore, to decide the appeal at 
this time would not be prejudicial error to the claimant.  
Moreover, no useful purpose would be served in remanding this 
matter for more procedural development and a remand would 
result in unnecessarily imposing additional burdens on VA 
with no possible benefit flowing to the veteran.  See Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991).  )

Moreover, all pertinent, available evidence has been obtained 
in this case.  The complete records created contemporary to 
the veteran's vocational rehabilitation program, from 
entrance to present, are of record, as are the veteran's 
service records, medical records and documentation relevant 
to his claims for VA compensation benefits.  The veteran has 
not identified any additional evidence or information that 
could be obtained to substantiate his claim, nor has he 
requested that the Board remand for further development this 
appeal that has been pending for several years and remanded 
on one prior occasion.

In sum, the Board is of the opinion that any deficiencies in 
the development and consideration of this claim by the RO are 
not of sufficient significance to warrant another remand and 
further delay of the appellate process.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Any defect with respect to 
the VCAA notice requirement in this case constituted harmless 
error and should not preclude consideration of this appeal at 
the present time.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Accordingly, the Board will address the 
merits of the claim.  
Factual Background

The veteran had active service in the United States Army from 
October 1974 to October 1977, during which time his military 
occupational specialty was military policeman.  During 
service he was involved in an accident and injured his right 
knee.  In a rating decision dated in December 1981, the RO 
granted entitlement to service connection for a right knee 
disability, evaluated as 10 percent disabling; and for status 
post-nasal fracture, noncompensably evaluated.

A Report of Contact dated in March 1978 includes a note that 
the Dean of Student Affairs at Castleton State College 
expressed concern with the veteran's behavior and thought 
processes; active intervention was not deemed warranted at 
that time, particularly as the veteran was about to start 
rehabilitation through VA.

Complete records of the veteran's prior participation in a VA 
vocational/educational program are not available, but 
evidence associated with the claims file reflects that the 
veteran obtained a Bachelor of Arts degree in Economics in 
1984 through the University of Vermont.  Records thereafter 
reflect that the veteran returned to work as a correctional 
officer.

In a statement received in December 1989, the veteran 
requested an increased rating for his service-connected right 
knee, based in part on a physician's recommendation that he 
no longer continue in his profession as a correctional 
officer.  Medical records dated in 1989 and 1990 document the 
veteran's complaints of increased right knee problems while 
working shifts as a correctional officer and medical 
professionals indicated the veteran would not be able to 
return to that employment.

In February 1996, the veteran again requested an increased 
rating for his right knee; he indicated he had not worked 
since October 1995.  In July 1996 the veteran applied for 
VA's vocational rehabilitation program.  Contemporary to that 
claim the veteran was awarded a 20 percent rating for 
service-connected disability of the right knee, effective 
July 1, 1996.  

In August 1996, the veteran appeared for his initial 
vocational rehabilitation counseling session.  He reported he 
had attended college from 1980 to 1984.  He also identified 
past work as an assistant tax examiner with the Internal 
Revenue Service (IRS).  He indicated he was no longer able to 
perform his past employment as a correctional officer due to 
service-connected right knee problems preventing him from 
prolonged standing, walking, kneeling or lifting.  He 
expressed in interest in employment dealing with financial 
decisions.  He stated that it was difficult to find 
employment based on having "too much" experience but 
lacking a degree in accounting.  He described his right knee 
disability as preventing him from physically demanding work 
that would require prolonged standing, kneeling, squatting or 
lifting.  He also indicated that it was difficult to explain 
the reason for leaving his last job and that employers 
questioned whether his disability would interfere with his 
productivity.  He identified a vocational plan to obtain a 
degree in accounting and to then work as an accountant either 
in private practice or with a firm in the private sector 
while pursuing a Certified Public Accountant 
(C.P.A.) designation.  The veteran thereafter underwent 
career assessment and personality testing, which showed high 
interest in the areas of numbers, office practices, business 
and clerical work, and in the corresponding fields of 
bookkeeper, accountant, purchasing agent, police officer, 
security guard and data entry operator. 

In a vocational assessment dated in August 1996 the veteran 
discussed his past family and educational history.  He 
indicated that his least favorite subject in high school had 
been math.  He reported temporarily studying criminal 
justice, without completing the certificate program.  He also 
reported studying political science at college, and 
graduating from the University of Vermont with a double major 
and a Bachelor's Degree in Economics.  The veteran indicated 
he had worked as a Program Scheduler, actually performing 
duties to include financial analyst, budget analyst and an 
accountant.  The veteran claimed he left that position when 
asked to participate in an illegal activity.  He then 
indicated he had worked as corrections officer, leaving due 
to internal conflicts relevant to promotions, and had worked 
at the IRS as a tax examiner.  The veteran stated he did not 
enjoy the work at the IRS.  He returned to work as a 
correctional officer until his knee began to interfere with 
his ability to continue in that employment.  Also noted was 
the veteran's return to an office type job, leaving when a 
supervisor determined he had no disability that would warrant 
the employer's meeting his demands for a special desk and the 
ability to move about frequently.  The veteran reported 
thereafter working in temporary construction and light labor 
positions, but stated he was no longer able to do so and had 
last worked full time in 1993.  He expressed interest in 
returning to school for a bachelor's degree in accounting, to 
work as a budget analyst, financial analyst, payroll clerk, 
accounts receivable clerk, accountant, financial examiner, 
auditor or accounting manager.  He reported a program at 
Champlain College in which he would be able to earn a 
bachelor's degree in 15 months, and then be eligible to sit 
for the C.P.A. examination.  The veteran reported no 
nonservice-connected disabilities and no impairment from his 
past nasal fracture.

In August 1996, the vocational examiner questioned the 
veteran's actual need for an additional degree, noting that 
the veteran might benefit from some direct job placement 
assistance and interviewing skills training.  The examiner 
noted that the veteran had many transferable skills, and a 
strong educational and vocational background, and should be 
able to locate some type of light duty desk position, even if 
not in his preferred line of work.  Also noted was the 
possibility that interview training would be appropriate to 
assist the veteran in presenting his background experience 
when attempting to get a job.  

Also dated in August 1996 is a counseling narrative report.  
The report notes that the veteran was a former vocational 
rehabilitation client and had been placed into rehabilitated 
status on May 11, 1994, but that no prior records were 
available for review.  The veteran was noted to have 21 and 1/2 
months remaining entitlement.  The counselor noted that the 
veteran had had a pattern of disharmony with former 
employer/supervisors and that additional training would be 
needed to afford him greater autonomy in the workplace.  The 
narrative sets out that based on worsening knee problems, 
substantial periods of unemployment and dependence on 
government support programs, the veteran had a serious 
employment handicap.  Additional training to the point of 
employability, consistent with 38 C.F.R. § 21.284(1), (2), 
was authorized at the University of Vermont, based on the 
veteran's having been found rehabilitated in the past.  The 
narrative specifically noted that the University of Vermont 
was not able to offer the veteran a degree in accounting, 
but, rather, that in completing the requirements for a 
Bachelor of Science in Business Administration, the veteran 
would maintain a concentration in accounting.  The veteran 
was noted to be in complete agreement with the plan and 
signed a IWRP to that effect in October 1996.  

The October 1996 IWRP states the objective as "Successful 
completion of undergraduate requirements for the Accounting 
major with ancillary Business Administration curriculum" and 
the program goal was to qualify for employment as an 
accountant.  The set term was January 1997 to May 1999.

An August 1997 VA Form contains information that the veteran 
was fired for unsatisfactory job performance from a position 
doing accounts receivable/collections work from 1994 to 1995.

A Memorandum dated in October 1997 reflects that the veteran 
was making unsatisfactory progress and had failed or dropped 
accounting courses.  He expressed an interest in changing the 
program objective.  It was determined that continuance or re-
entrance in the current program for the planned 
rehabilitation would not result in vocational rehabilitation.  
The veteran expressed a belief that he had a learning 
disability requiring accommodation and proposed pursuit of a 
concentration in tax analysis and independent study instead 
of accounting.

In November 1997, the Stern Center for Language and Learning 
(the Center) set out that the veteran appeared to have a 
discrepancy between his computational and reasoning abilities 
in mathematics, and that the mathematical demands and details 
of accounting might be overwhelming.  The Center determined 
it questionable whether the veteran could master the 
requisite mathematics skills even with tutoring, and that, 
given short-term memory difficulties impacting his ability to 
process mathematical formulas, a reduced course load was 
recommended.  

Correspondence thereafter reflects agreement between the 
veteran and VA vocational rehabilitation personnel for the 
veteran to pursue a reduced course load in pursuit of his 
program due to problems completing his math requirements.  It 
was arranged for the veteran to continue on a half-time 
basis, but to continue to receive full-time benefits.

A Counseling Narrative Report dated in November 1997 notes 
the veteran's problems with his accounting course material 
and concludes that the veteran's math difficulties 
necessitated a change in program.  The veteran appeared for 
the counseling session with a curriculum outline for a 
concentration in Tax Analysis, stated to have been prepared 
with his advisor's approval.  

In November 1997, the veteran underwent diagnostic evaluation 
of math difficulties.  It was recommended that the veteran 
obtain tutorial services relevant to calculus and review 
resources to buttress his other math abilities.  It was 
further recommended that the veteran take tests in a room 
without other individuals, that he be able to use a 
spreadsheet, with computerized software, and be able to 
provide an oral explanation as to his procedures in applying 
formulas and solving mathematical problems.  It was also 
suggested that calculus be exempted if not necessary to the 
taxation program.  

A December 1997 Rehabilitation Plan reflects an amendment in 
the veteran's program goal.  The amended goal was to qualify 
for employment within the field of Tax Analysis, via engaging 
in coursework leading to a Bachelor's Degree in Business.  
The veteran refused to sign the plan without stipulations as 
to accommodations being made for his math learning disability 
and for VA to pay for certain supplies.  He further disagreed 
with consent for VA treatment and/or evaluation of the 
accommodations required for his math disability.

In a letter dated in December 1997, the vocational 
rehabilitation officer contacted the veteran to advise him of 
the importance of completing and signing the amended IWRP.  
He was specifically advised as to supplies and services 
available through vocational rehabilitation and the 
procedures for obtaining such, and, also requested to confirm 
with his advisor the marketability of the program selected, 
as well as whether such would lead to employment upon 
completion.  The letter voiced concern over the veteran's 
choice of concentration due to the possibility of a learning 
disability in math.

In January 1998, the Assistant Director for the Center for 
Career Development at University of Vermont prepared a letter 
indicating that the veteran's chosen course of study would 
result in the skills necessary to successfully compete in the 
job market.  Stating that "[w]hile a concentration in Tax 
Analysis is unique, I feel that there are firms which would 
find someone with that type of background quite valuable."

A January 1998 IWRP reflects an amendment in the veteran's 
program goal.  The amended goal was to qualify for employment 
within the field of Tax Analysis, via engaging in coursework 
leading to a Bachelor's Degree in Business.  Medical 
management was restricted to his service-connected 
disability.  The veteran signed the IWRP with the 
acknowledgment that he had participated in its development 
and would cooperate fully.  

A February 1998 statement from an Admissions Counselor at 
Champlain College Admissions Office advised the veteran that 
obtaining an accounting degree would take two to three years.  
It was recommended that the veteran pursue a Master's degree 
or a certificate program.

A Counseling Narrative Report dated in May 1998 discusses the 
veteran's part-time status, with assistance in completion of 
required math courses.  A letter from J. Dooley, M.S., 
C.A.S., C.R.C., notes treatment of the veteran for stress-
related issues since June 1997, and also notes the veteran's 
mathematics disorder, requiring accommodations to obtain his 
vocational goal of Tax Analysis.  Dr. Dooley opined the 
veteran had a reduced work tolerance, such that a half course 
load would be equal to full-time.  An IWRP dated in May 1998 
shows a second amendment to the veteran's plan.  The stated 
program goal is to qualify for employment within the field of 
Tax Analysis.  The veteran signed that IWRP.  A letter from 
Dr. Dooley, dated in May 1998, sets out the belief that the 
veteran would successfully complete the degree with the 
proper timely and effective accommodations.

A July 1998 statement for the Learning Disabilities 
Specialist at the University of Vermont sets out the need for 
the veteran to take a reduced course load, but to be 
considered a full-time student.

A VA examination report dated in September 1999 includes the 
opinion that the veteran could not walk, stand or sit 
comfortably for over 15 minutes and that such precluded even 
sedentary employment, but that the veteran was involved in 
vocational rehabilitation and that at a future date he might 
be able to find a position allowing him to move about freely 
to accommodate the knee.  The veteran was determined to be 
unemployable at that time.

An October 1999 IWRP notes the objective of employment in the 
field of Tax Analysis, with the stated occupational code 
equivalent of Budget Management Systems Analysis.

In March 2000, the Director of VA's Compensation and Pension 
service reviewed the veteran's claims file and determined 
that given the veteran's education, age, abilities and 
current additional education in business and accounting, the 
veteran was expected to be able to be gainfully employed 
despite his physical limitations and that entitlement to TDIU 
was not warranted on an extraschedular basis.  

In May 2000, the veteran obtained a Bachelor of Science in 
Business Administration.  A review of the veteran's 
transcript reflects that the veteran received grades from 
"C" to "F", waived or had to repeat courses in accounting, 
calculus, and finance.  In May 2000, it was determined the 
veteran had overcome the deficiencies in education and 
training and had completed training and other activities 
necessary to begin a job search and find suitable employment, 
without the need for additional training, licensing or 
certification.  Further determinations were deferred pending 
the veteran's claim of entitlement to a total rating based on 
individual unemployability due to service-connected 
disability.

A letter from the Vermont Department of Employment and 
Training (DET), dated in March 2000, notes review of VA's 
supplemental statements of the case issued in March 1999 and 
March 2000 and expresses the opinion that the veteran would 
be "almost impossible to place in gainful employment."  

In a decision dated in August 2000, the Board granted an 
extraschedular rating for the veteran's right knee 
disability, raising the assigned rating to 30 percent; the 
Board denied entitlement to TDIU at that time.  The Board's 
decision considered a VA examination report dated in 
September 1999 as well as vocational rehabilitation 
information in the claims file.  The Board determined that 
the veteran's right knee manifestations were frequent 
episodes of joint locking, pain and motion limitation, 
producing marked interference with employment but that the 
overall level of industrial impairment attributable solely to 
service-connected disability was not in and of itself severe 
enough to preclude sedentary employment.  The Board 
specifically noted that the September 1999 examiner opined 
that the veteran was considered unemployable only until his 
vocational rehabilitation was finished, allowing the veteran 
to obtain employment with the flexibility to get up and move 
around as needed for his knee symptoms.

The claims file contains progress notes from the DET.  A note 
dated in November 2000 notes that the veteran's "strong 
personality and his disabilities could pose some unique 
problems in the workplace."  Another November 2000 note 
indicates that in the past the veteran had had problems 
interviewing "possibly due to confrontations with the hiring 
authority."  In a DET Case Note dated in November 2000 it 
was noted that the veteran demanded a high level of 
management and that placement would be difficult.

Case notes from DET dated in February and March 2001 note the 
veteran's dissatisfaction with job search programs.  He 
expressed the belief that he should not have to bear the 
major responsibility for developing employment opportunities.  
A note indicates the veteran should avoid close, multiple co-
worker environments that would stress him and tax his 
interpersonal skills.  In these notes, the veteran was 
described as having a "negative focus," but "in better 
control of aggression/rage."

An IEAP dated in March 2001 notes the veteran would obtain 
employment assistance until June 2001 in re employment as a 
budget management systems analyst and that the veteran would 
obtain the skills necessary to conduct a job search and to be 
interviewed for positions suited to his interests, aptitudes 
and abilities.

In July 2001, the veteran provided a list of jobs he had 
applied for, to include, for example, procurement analyst, 
antitrust investigator, Special Education Auditor, 
Accountant, Business Manager, Tax Examiner, Contracts 
Manager, etc.

In a July 2001 E-mail, a staff member from the DET noted that 
several positions for which the veteran applied were filled 
by C.P.A.'s, and that in the tax field it is always easier to 
be hired with a C.P.A. and highly improbable to be hired 
without one.  Also stated was that in the veteran's 
geographic area, the staff would have a hard time doing any 
additional job development in this field.

An E-mail from the veteran, dated in July 2001, indicates 
that he had returned to Champlain College and was pursuing 
coursework required to obtain his C.P.A.

In a July 2001 letter from a private job coach, it was 
recommended that the veteran pursue a C.P.A. as he would be 
hindered from effectively utilizing his professional skills 
and previous education in a full-time professional position, 
appropriate to his level of ability.  

From June to November 2001, VA paid for the veteran to have 
private job search coaching, as indicated in a contract.

In a letter dated in August 2001, the Director of The 
University of Vermont Career Services stated that there were 
few professionals more in demand than C.P.A.'s but that post-
graduate outcomes were highly dependent on individual 
circumstances.  

In an E-mail dated in August 2001, a member of the DET staff 
indicated that the labor market did not provide for starting 
as an entry level clerk and working one's way up to tax 
analyst; rather, most often a firm hires a specialist, one 
with a C.P.A.  

In a statement dated in August 2001, J. Dooley, M.S., C.A.S., 
C.R.C., stated that since providing counseling services to 
the veteran since June 1997 he had found no evidence of a 
personality disorder or problems interfering with the 
interviewing and hiring process and that efforts for the 
veteran to complete his vocational goal of Tax Analysis, 
including C.P.A. training and certification, were fully 
supported.

In an e-mail dated in September 2001, the veteran provided a 
link to a job announcement for a position with the IRS as tax 
specialist at a level not requiring either an accounting 
degree or certain accounting credits.  

A Case Note dated in December 2001 notes the veteran was 
referred for counseling based on unsatisfactory progress in 
placement activity.  The vocational rehabilitation specialist 
noted that the veteran's VA therapist denied the presence of 
any personality issues interfering with the hiring process.  
That opinion had been requested based on the veteran's 
tendency to embellish applications with unsupported claims of 
experience and education, which "put off" interviewers.  
The vocational rehabilitation specialist expressed the 
opinion that the veteran was unknowingly sabotaging his 
employment search, but that the therapist had refuted such 
opinion.  Also noted was that non-pay Federal work experience 
at the IRS had been arranged but that orientation interview 
"was a disaster."  The veteran "dismissed the duties as 
something he would be bored with."  Also, at least one 
interviewer was interested in the law degree reported by the 
veteran, and expressed concern with such misrepresentation as 
well as the veteran's superior demeanor.  It was further 
noted that the veteran had applied at the Immigration and 
Naturalization Service (INS), but had accepted employment as 
a second shift line assembly worker at Century Arms.  The 
vocational rehabilitation specialist noted that the INS 
placement would be suitable, but that the veteran contended 
such was not permanent in that it was a three-to-four year 
term appointment subject to permanent status.  A vacancy 
announcement pertinent to that position is of record and 
shows an opening for a paralegal specialist in the area of 
Freedom of Information Act requests.

A Memorandum dated in December 2001 indicates the veteran was 
making unsatisfactory progress in Job-Ready Status, and that 
continuance or re-entrance in the current program for planned 
rehabilitation goal would not result in vocational 
rehabilitation.  It was noted that the veteran had expended 
the 18-month Employment Assistance provided for under 38 
C.F.R. § 21.73, but continued to contend that additional 
vocational training to earn a C.P.A. was required for job 
placement.  

A case note dated in February 2002 notes that a meeting was 
held between the Vocational Rehabilitation and Education 
staff and a staff member from Senator Jeffords' office 
regarding placement activities.  In the meeting notes it sets 
out that the IWRP was amended in 1998 from Accounting to 
Business Administration at the veteran's request following 
establishment of a learning disability in math.  The 
employment goal was tax analysis.  Although the veteran 
claimed a C.P.A. was required to work in the field of tax 
analysis, the case manager determined that the veteran was 
employable with the already obtained education and that his 
learning disability made him noncompetitive in the field of 
Accounting; thus, further training would be contrary to his 
abilities and no suitable placement would result.  Also noted 
was that the veteran refused to continue with an active job 
search in the field of general business management, at which 
point it was determined to discontinue to case subject to 
reactivation for employment services as a veteran trained to 
the point of employability.

Two copies of the veteran's prepared resume are on file.  The 
first sets out that the veteran has, in addition to two 
Bachelor's degrees, a Juris Doctorate from Georgetown 
University Center for Law.  That resume also indicates past 
work experience as an assistant tax examiner with the IRS.  
The second lists an objective to obtain an analyst or 
management position utilizing skills in corporate taxation or 
operations.  Such reflects that the veteran holds a 
Bachelor's degree in Business Administration with a 
concentration in corporate taxation and another degree in 
Economics.  On that resume the veteran identified prior 
employment with the State of Vermont, both as a correctional 
officer and as an employment and training examiner.  
Additionally, the veteran reported working as a manager of 
engineering materials for a private company and as an Area 
Director Special Investigators Office of the Secretary of 
Defense while in the Army.

In a letter dated in February 2002 the RO determined that the 
veteran's declination of further placement activity in the 
field of General Business Administration constituted a 
failure to cooperate such that his vocational rehabilitation 
case, in employment search status, should be discontinued.  
The RO also noted that the veteran's request for C.P.A. 
training was denied as employment in the field of Accounting 
was contrary to his established learning disability and that 
Graduate Training in Business Administration was not 
warranted because there were employment opportunities based 
on the veteran's undergraduate degree.

In his appeal the veteran asserts that his vocational 
rehabilitation goal was to become licensed as a C.P.A.  The 
veteran specified that the RO failed to provide timely and 
substantive oversight to ensure the successful completion of 
training; that the RO wrongly determined him to have reached 
the point of employability; that the RO failed to provide a 
valid IEAP as required under 38 C.F.R. § 21.88; and that the 
RO wrongly changed his vocational rehabilitation status.  The 
veteran further argued that the RO failed to recognize his 
serious employment handicap.  The veteran pointed to changes 
in IRS acts, which created a confidentiality privilege and 
extended such only to individuals admitted to practice before 
the IRS, i.e., a C.P.A. or enrolled agent or attorney.  The 
veteran thus argued that no one would seek his tax advice 
without such additional certification.  The veteran cited to 
VA obligations to train individuals with serious employment 
handicaps to a level higher than generally needed for entry 
into the field.  38 C.F.R. § 21.72(b)(2) (2003).  

The IRS Restructuring and Reform Act of 1998, Section 3411, 
pertains to Accountant-Client Privilege sets out that prior 
law allowed the IRS to obtain communications between 
taxpayers and federally authorized tax practitioners unless 
otherwise protected by attorney-client privilege.  The change 
in law created a confidentiality privilege between taxpayers 
and "any federally authorized tax practitioner" concerning 
"tax advice," with "federally authorized tax practitioner" 
defined as persons described in Circular 230, to include non-
attorneys authorized to practice before the IRS, enrolled 
agents, enrolled actuaries, and certified public accountants.  

In September 2002, the veteran testified at a videoconference 
hearing before the undersigned.  The veteran set out that he 
had two Bachelor's degrees, one a Bachelor of Arts with 
majors in Economics and Political Science and another 
Bachelor of Science in Business Administration with a 
concentration in Tax Analysis.  He admitted under oath that 
he did not have a law degree from Georgetown, as previously 
reported, although he had "taken various law courses through 
the Government."  He stated he had been denied employment in 
his field due to the lack of a C.P.A.'s license.  He stated 
that the employment representative at the Department for 
Employment training for the State of Vermont, VA's employment 
contractor and a recruiter from a major accounting firm had 
informed him of the need for a C.P.A. to obtain employment.  
He reported current employment as a firearms assembler, 
making $8.50 per hour.  He gave a background of having 
changed his course of study from Accounting to Tax Analysis 
due to a math learning disability.  The veteran indicated he 
had scored well in his math courses, with the accommodation 
of being able to use a computer and to have as much time as 
he needed to take the test.  He indicated he would not have 
problems with his workload during tax season as that work was 
all computerized.  He reported that due to a change in the 
tax code, all tax analysts would have to be C.P.A.'s.

Analysis

38 U.S.C. Chapter 31 provides for vocational rehabilitation 
for veterans with service-connected disabilities.  
Implementing regulations pertinent to eligibility criteria 
and administrative procedures are found at 38 C.F.R. Section 
21.  The basic eligibility criteria are that the veteran must 
have a service-connected disability of 20 percent or more; 
and, must be in need of rehabilitation to overcome an 
employment handicap; and an individual written plan must be 
developed by VA and the veteran describing the goals of the 
program and the means through which the goals will be 
achieved.  38 C.F.R. §§ 21.1, 21.40, 21.80, 21.84 (2003).  

Employment handicap means an impairment of a veteran's 
ability to prepare for, obtain, or retain employment 
consistent with such veteran's abilities, aptitudes, and 
interests.  38 C.F.R. § 21.35(a) (2003).  Serious employment 
handicap means a significant impairment of a veteran's 
ability to prepare for, obtain, or retain employment 
consistent with such veteran's abilities, aptitudes, and 
interests.  38 C.F.R. § 21.35(g) (2003).

Impairment is defined as restrictions on employability caused 
by service-connected and non-service-connected disabilities, 
deficiencies in education and training, negative attitudes 
toward the disabled, and other pertinent factors.  
38 C.F.R. § 21.51(c)(1) (2003).

An employment handicap which entitles the veteran to 
assistance under the Chapter 31 program exists when all of 
the following conditions are met: (i) the veteran has an 
impairment of employability; this includes veterans who are 
qualified for suitable employment, but do not obtain or 
retain such employment for reasons not within their control; 
(ii) the veteran's service-connected disability materially 
contributes to the impairment of employability (as noted, in 
this case, the veteran need only show that his disabilities 
in sum materially contribute to the impairment of 
employability); and (iii) the veteran has not overcome the 
effects of the impairment of employability through employment 
in an occupation consistent with his or her pattern of 
abilities, aptitudes and interests.  38 C.F.R. § 21.51(f)(1) 
(2003).

An employment handicap does not exist when any of the 
following conditions is present: (i) the veteran's 
employability is not impaired; this includes veterans who are 
qualified for suitable employment, but do not obtain or 
retain such employment for reasons within their control; (ii) 
the veteran's employability is impaired, but his or her 
service-connected disability does not materially contribute 
to the impairment of employability; (iii) the veteran has 
overcome the effects of the impairment of employability 
through employment in an occupation consistent with his or 
her pattern of abilities, aptitudes and interests, and is 
successfully maintaining such employment.  38 U.S.C.A. § 3102 
(West 2002); 38 C.F.R. § 21.51(f)(2) (2003).

The term vocational goal means a gainful employment status 
consistent with a veteran's abilities, aptitudes, and 
interests.  The term achievement of a vocational goal is 
reasonably feasible means the effects of the veteran's 
disability (service and nonservice-connected), when 
considered in relation to the veteran's circumstances does 
not prevent the veteran from successfully pursuing a 
vocational rehabilitation program and becoming gainfully 
employed in an occupation consistent with the veteran's 
abilities, aptitudes, and interests.  38 C.F.R. 
§ 21.35(h)(1),(2) (2003).

A veteran, counseling psychologist or vocational 
rehabilitation specialist may request a change in the 
individualized written rehabilitation plan (IWRP) at any time 
and a change in the statement of long-term goals may be made 
when achievement of the current goal is no longer reasonably 
feasible; the veteran's circumstances have changes and/or new 
information shows that rehabilitation is more likely is a 
different long-range goal is established; and, the veteran 
fully participates and concurs in the case.  38 C.F.R. 
§§21.80, 21.88, 21.94 (2003).  

Rehabilitated to the point of employability means that the 
veteran is employable in an occupation for which a vocational 
rehabilitation program has been provided under this program.  
38 C.F.R. § 21.35(e).  The term rehabilitation program 
includes, when appropriate, a program of employment services 
for employable veterans who are prior participants in VA or 
state-federal vocational rehabilitation programs.  38 C.F.R. 
§ 21.35(f)(3) (2003).

If the amount of training necessary to qualify for employment 
in a particular occupation in a geographical area where a 
veteran lives or will seek employment exceeds the amount 
generally needed for employment in that occupation, VA will 
provide, or arrange for the necessary additional training.  
VA will assist a veteran with a serious employment handicap 
to train to a higher level than is usually required to 
qualify in a particular occupation, when one of the following 
conditions exist:  (i) The veteran is preparing for a type of 
work in which he will be at a definite disadvantage in 
competing with nondisabled persons for jobs or business, and 
the additional training will help to offset the competitive 
disadvantage; (ii) The number of feasible occupations are 
restricted, and additional training will enhance the 
veteran's employability in one of those occupations; (iii) 
The number of employment opportunities within feasible 
occupations are restricted.  38 C.F.R. § 21.72(b) (2003). 

Employment assistance may be provided to the veteran for the 
period necessary to enable the veteran to secure employment 
in a suitable occupation, and to adjust in the employment.  
This period shall not exceed 18 months.  38 C.F.R. § 21.73.  
VA and the veteran shall draw up an Individualized Employment 
Assistance Plan (IEAP).  See 38 C.F.R. § 21.88 (2003).  

The successful development and implementation of a program of 
rehabilitation services require the full and effective 
participation of the veteran in the rehabilitation process.  
38 C.F.R. § 21.362 (2003).

Rehabilitation to the point of employability status will be 
terminated when goals of the IWRP are achieved, or, either VA 
or the veteran discontinues the period of rehabilitation to 
the point of employability.  38 C.F.R. § 21.190(d), (e) 
(2003).

If VA determines that a veteran has failed to maintain 
satisfactory conduct or cooperation, VA may, after 
determining that all reasonable counseling efforts have been 
made and are found not reasonably likely to be effective, 
discontinue services and assistance to the veteran, unless 
the case manager determines that mitigating circumstances 
exist.  In any case in which such services and assistance 
have been discontinued, VA may re-institute such services and 
assistance only if the counseling psychologist determines 
that:  (1) The unsatisfactory conduct or cooperation of such 
veteran will not be likely to recur; and  (2) The 
rehabilitation program which the veteran proposes to pursue 
(whether the same or revised) is suitable to such veteran's 
abilities, aptitudes, and interests.  38 C.F.R. § 21.364(a) 
(2003).

VA will discontinue the veteran's case and assign the case to 
discontinued status for reasons including but not limited to 
cases where the veteran declines to initiate or continue 
rehabilitation process; where a veteran's conduct or 
cooperation becomes unsatisfactory, services and assistance 
may be discontinued and assigned to discontinued status as 
determined under provisions of 38 C.F.R. §§ 21.362, 21.364.  
38 C.F.R. § 21.198 (2003).  Also, a case may be placed in 
discontinued status if his or her failure to progress in a 
program is due to a continuing lack of application unrelated 
to any personal or other problems; or the inability of the 
veteran to benefit from rehabilitation services despite the 
best efforts of VA and the veteran.  38 C.F.R. § 21.198(b)(6) 
(2003).

Assignment of the veteran's case to the same status from 
which the veteran was discontinued or to a different one 
requires that VA first find:  (1) The reason for the 
discontinuance has been removed; and (2) VA has redetermined 
the veteran's eligibility and entitlement under Chapter 31.  
In addition, a veteran placed into discontinued status as a 
result of a finding of unsatisfactory conduct or cooperation 
under 38 C.F.R. §§ 21.362 and 21.364 must also meet the 
requirements for re-entrance into a rehabilitation program 
found in 38 C.F.R. § 21.364.  38 C.F.R. § 21.198(c) (2003).

A veteran's eligibility and entitlement to assistance must be 
redetermined in any case in which the veteran is determined 
to be rehabilitated to the point of employability under 38 
C.F.R. § 21.190, or the veteran's program is discontinued 
under the provisions of 38 C.F.R. § 21.198.  38 C.F.R. § 
21.58(c) (2003).

The veteran seeks entitlement to additional vocational 
rehabilitation benefits pursuant to Chapter 31, generally 
arguing that VA has failed to successfully rehabilitate him 
to the point that he can obtain employment as an accountant.  
He has made the following specific contentions of RO error in 
determinations made relevant to his eligibility for and 
continued entitlement to the vocational rehabilitation 
services at issue in this appeal:  

A) Failure by the RO to provide timely and substantive 
oversight of the [IWRP] to ensure successful completion 
of training thereby enabling the veteran to successfully 
enter the trained employment field.
B) The RO has wrongly determined that the veteran has 
reached the point of employability as set forth in 38 
CFR 21.72, 38 CFR 21.190, and 38 CFR 21.283.
C) The RO has failed to provide a valid Individualized 
Employment Assistance Plan [IEAP] as required by 38 CFR 
21.88.
D) That the RO wrongly changed the veteran's vocational 
rehabilitation status as required under 38 CFR 21.198.

As set out herein above, the record reflects that the veteran 
is service-connected for a right knee disability, evaluated 
as 30 percent disabling, and for residuals of a nasal 
fracture, noncompensably evaluated.  He was accepted for 
additional educational training in 1996, based on VA's 
recognition of serious employment handicap.  Specifically, it 
was determined that the veteran's knee problems interfered 
with his ability to continue in employment as a corrections 
officer, employment that notably constituted a substantial 
portion of the veteran's post-service work experience.

Thus, consistent with 38 C.F.R. § 21.50, in August 1996 the 
RO completed an initial evaluation.  The RO ascertained, with 
the veteran's participation, that the veteran had an interest 
in obtaining further education in business administration, 
particular in the field of accounting.  The RO then prepared 
an IWRP, which set out that as the university chosen by the 
veteran did not offer a degree in the veteran's stated goal 
of accounting he would instead pursue a program to obtain a 
Bachelor of Science in Business Administration with a 
concentration in Accounting.  The veteran agreed to and 
signed the initial IWRP.  38 C.F.R. §§ 21.80, 21.84, 21.92 
(2003).  At that time he was made aware of his own 
obligations in terms of conduct and cooperation.

A review of the veteran's vocational rehabilitation history 
next shows that the IWRP was changed.  The change was 
accomplished only after VA received notice that the veteran 
had a learning disability in mathematics, which resulted in 
the requirement of more time to complete his degree 
requirements and which rendered infeasible pursuit of the 
veteran's initial vocational goal.  38 C.F.R. §§ 21.94, 21.96 
(2003).  The revised plan set out a new career objective of 
Tax Analysis.  Although the veteran initially raised 
questions and objections relevant to what expenses would be 
covered by VA for supplies, what courses would be included, 
and whether nonservice-connected health care concerns would 
be subject to VA review, the documentation in the file 
reveals that the details were eventually worked out and the 
veteran agreed to the change in vocational goal.  He signed 
the revised IWRP to that effect.  The Board here also notes 
that VA provided the veteran with additional assistance in 
the form of a reduced course-load requirement, tutorial 
assistance and reimbursement for supplies ranging from 
writing instruments to computer support materials.  

Thus, with respect to contention A), the Board notes that the 
RO did, in fact, timely and adequately review and evaluate 
the veteran's IWRP.  The RO even requested the veteran to 
provide a detailed course plan relevant to his self-designed 
course concentration in tax analysis, and further requested 
and obtained a letter from the veteran's institution relevant 
to the marketability of such proposed course of study.  The 
Board further emphasizes that the veteran himself proposed 
and participated in the amended IWRP, particularly with 
respect to his amended career objective.  

The veteran obtained his degree, a Bachelor of Science in 
Business Administration, in May 2000.  Relevant to contention 
B), the Board emphasizes that the RO did not, in fact, 
determine that the veteran was fully rehabilitated or that he 
reached the point of employability as set forth in 38 C.F.R. 
§§ 21.72, 21.190, 21.283, rather that the veteran's 
vocational status was one of rehabilitation to the point of 
employability.  Such designation indicates only that the 
veteran was deemed employable in the field for which he was 
trained, and, specific to this case, it is undisputed that 
the veteran had, in fact, successfully completed his 
designated course of study and had earned his Bachelor of 
Science degree in Business Administration.  See 
38 C.F.R. § 21.35(e).  A review of the file does not reveal 
that the veteran was ever declared fully rehabilitated from 
this particular course of vocational rehabilitation; thus, 
the Board will not further discuss the veteran's arguments as 
to the impropriety of any rehabilitation determination.  
Moreover, to the extent the veteran argues that additional 
training beyond that required for an entry-level position is 
required in the case of a serious handicap, the Board again 
notes that at issue herein is not whether the veteran has 
been determined fully rehabilitated, but, rather, centers on 
his cooperation and the feasibility of his occupational goal, 
as further discussed herein below.

After having obtained his degree, the veteran was afforded 
VA, state and private employment services paid for by VA.  
See 38 C.F.R. §§ 21.250, 21.252 (2003).  Relevant to 
contention C), the Board fails to see a valid basis upon 
which the veteran may criticize VA's efforts to afford him 
employment placement services.  A review of file progress 
notes clearly shows extensive efforts to assist the veteran 
with his interviewing skills, to find non-pay placement 
opportunities as an avenue to gain experience and/or 
networking contacts, and concentrated efforts to develop job 
contacts and to gain interviews in the field of business 
administration, to include tax-specific positions.  The Board 
must emphasize that the veteran received not only 
traditionally available VA and state services, but also that 
he was afforded private employment placement services.  The 
Board must further emphasize that despite such efforts, 
progress notes specifically indicate the veteran's own 
unwillingness to take responsibility for and/or to actively 
participate such as to find employment consistent with his 
background in economics, taxation and business 
administration.  He gave misinformation relevant to having 
worked for the IRS and having obtained a law degree, and also 
set forth reasons to turn down employment suitable and 
appropriate for his obtained degree, notably the position 
with the INS, on the basis that such was not immediately 
determined "permanent."

The decision herein is based on the fact that the veteran's 
program of vocational rehabilitation was terminated based on 
the assessment that further rehabilitation efforts would be 
futile given the veteran's lack of cooperation.  Furthermore, 
the denial is based on the finding that subsequent to such 
discontinuance, the veteran has failed to show removal of the 
lack of cooperation leading up to such termination, and, 
further, has failed to show that his stated occupational 
objective has now become feasible, or that there has been any 
change in his service-connected disabilities significantly 
affecting his ability to utilize his already-received 
vocational training to obtain employment.  

With respect to contention D) "[t]hat the RO wrongly changed 
the veteran's vocational rehabilitation status as required 
under 38 CFR 21.198," the veteran has made no more specific 
argument.  To the extent the veteran is referencing the 
termination of his job-ready status and the then provided 
employment placement services, the Board notes that 
consistent with 38 C.F.R. § 21.198(b)(2), the veteran's case 
was placed into discontinued status based on his 
unsatisfactory conduct and lack of cooperation, marked by 
persistent claims that further education was required to be 
employable as an accountant, while not making good faith 
efforts to find suitable employment compatible with the 
revised rehabilitation goal.  See also 38 C.F.R. §§ 21.362, 
21.364 (2003).  The Board also cites to 
38 C.F.R. § 21.198(b)(6) (2003) relevant to the veteran's 
failure to progress due to a lack of application unrelated to 
personal or other problems and the inability for the veteran 
to benefit from further job placement/rehabilitation service 
despite best efforts by VA to so place him. 

There is documentation in the file of conversations with the 
veteran and the vocational rehabilitation staff specifically 
advising him of his unsatisfactory progress, what was 
expected of him, and of the limitations and unfeasibility 
determinations that had been made.  The veteran's original 
vocational rehabilitation goal, accounting, has been 
determined infeasible by vocational rehabilitation 
specialists and academic advisors based on the presence of a 
learning disability in math.  Those same individuals voice 
concern over the compatibility of the veteran's revised goal 
due to the same mathematical learning disability.  VA has, 
however, complied with the procedures under 
38 C.F.R. § 21.364, specifically discussing the situation 
with the veteran, arranging for counseling and other 
services, and making accommodations, to include allowing for 
a reduced case load, tutoring, etc.  In fact, VA has expended 
significant resources which has allowed the veteran to 
complete the amended vocational rehabilitation goal of tax 
analyst, even after he was advised of the amended goal and 
consented to such.  In the course of his employment search, 
and while expressing the desire only to obtain employment as 
an accountant, the veteran was again made aware of the 
opinions and recommendations from counselors and academics 
relevant to his being unsuitable for employment as an 
accountant due to his learning disability.  The veteran 
refused, however, to seek employment in the more general 
field of business administration, instead applying for 
positions as a tax specialist or tax accountant.  He was 
turned down from such jobs based, in part, on the absence of 
C.P.A. certification.  

Moreover, a review of the claims file contains notations that 
the veteran appeared to "sabotage" interviews.  One example 
is that he expressed disinterest in entry-level positions.  
Also detrimental to the interviewing process is the veteran's 
misreporting of his qualifications; one potential employer 
was interested in the veteran's reported law degree and upon 
confrontation learned he did not in fact have such degree.  
The claims file also includes notations that the veteran 
required "special handling" and that it would be difficult 
to place him.  Past documentation further indicates that the 
veteran has had conflicts in the work place.  Thus, based on 
consideration of all these particular facts, VA determined 
that all reasonable counseling efforts had been made and 
terminated the veteran's program.  

As set out above, once a program has been discontinued, such 
status cannot be terminated except where the reason for 
discontinuance has been removed and the veteran is again 
found eligible for vocational rehabilitation benefits and, 
where, as in this case, the discontinuance is due to lack of 
cooperation, the veteran must also show that the 
rehabilitation program proposed by the veteran is suitable to 
his abilities, aptitudes and interests.  38 C.F.R. 
§§ 21.198(c), 21.364 (2003).  In this case the veteran 
continues to assert that his intent and need is for further 
education to be an accountant, rather than any continued job 
placement services.  

Furthermore, he has not submitted or identified any evidence 
showing any change in the fact that his aptitudes and 
abilities preclude pursuit of accounting based on his 
problems with computational mathematical skills.  There is, 
in short, no evidence, medical or otherwise, indicating that 
the veteran's math difficulties have been removed such that 
the veteran is now suited to employment as an accountant.  
Finally, the Board has considered the veteran's level of 
education, with two college degrees, as well as the fact that 
his right knee disability remains at only 30 percent 
disabling.  Such has been opined to preclude only strenuous 
work and there is no indication that employers would consider 
such a detriment in placing the veteran in a sedentary, desk 
job.  As such the veteran is not currently shown to have an 
employment handicap.  He has, in fact, been working, although 
in an assembly line position.  Such position most likely 
results in more strain on his service-connected knee 
disability than the business administration-type jobs for 
which he has been trained.  There are no relevant medical 
findings that establish that his service-connected disability 
has worsened to the extent that the effects of the service-
connected disability considered in relation to other facts 
precludes him from performing the duties of employment in the 
field of business administration.  As such, the veteran does 
not meet the criteria for re-entry into the program or 
qualify for additional vocational rehabilitation services.  

Based on the aforementioned discussion, the Board finds that 
the preponderance of the evidence is against the veteran's 
claim of entitlement to additional vocational rehabilitation 
benefits.


ORDER

Entitlement to additional vocational and rehabilitation 
services under the provisions of Chapter 31, Title 38, United 
States Code is denied.



	                        
____________________________________________
	N. R. ROBIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



